Citation Nr: 0411481	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-12 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an ear disorder, to 
include hearing loss.  

2.  Entitlement to service connection for a stomach disorder, 
to include Barrett's esophagitis as secondary to a duodenal 
ulcer.  

3.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety and sleep disorders.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1961 to December 
1963.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO.

The claims of entitlement to service connection for a stomach 
disorder, to include Barrett's esophagitis as secondary to a 
duodenal ulcer, and for a psychiatric disorder, claimed as 
anxiety with sleep impairment, are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for an ear disorder, to include bilateral hearing loss.  

2.  There is no competent evidence of a current ear disorder, 
to include hearing loss.  


CONCLUSION OF LAW

An ear disorder, to include hearing loss, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and are presently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the veteran's appeal.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In July 2001 the veteran filed a claim of entitlement to 
service connection for an ear disorder to include hearing 
loss.  While his claim identified treatment pertinent to 
other claims which are the subject of the REMAND portion of 
this Board decision, he did not identify any treatment 
regarding his "ear trouble" and hearing loss claim that VA 
should consider in connection with his appeal.  In September 
2001 the RO issued notice of the VCAA to the veteran.  That 
letter advised the veteran of the need for competent evidence 
of a current disability that was related to service.  The RO 
advised the veteran of the treatment records that had already 
been requested and then asked him to submit identifying 
information and/or release for any other relevant medical 
records.  The RO included a request that he submit all 
relevant medical records.  In reply, the veteran submitted 
medical records not pertinent to any ear or hearing disorder, 
and then, in a statement received in October 2001, he 
specifically stated that he had no additional evidence to 
submit in support of his appeal and requested VA to rate his 
claim.  

In April 2002, the RO denied service connection for an ear 
disorder.  Such initial adjudication was subsequent to the 
veteran's receipt of notice under the VCAA.  Then, in the 
statement of the case issued in March 2003, the RO included 
the provisions of the regulations implementing the VCAA, with 
citation to the relevant portions of the United States Code.  
The RO also included the laws and regulations governing 
entitlement to service connection and again advised the 
veteran of the need for evidence of an in-service disease or 
injury, evidence of a current ear or hearing loss disability, 
and evidence of a nexus between the two.  At that time the RO 
requested the veteran to send VA any information he had 
pertinent to his claim, and advised him to complete the 
applicable releases if he desired VA to request such records 
on his behalf.  The RO advised the veteran of the evidence 
already considered and the reasons and bases for the denial 
of his claim-specifically advising him that the medical 
evidence of record lacked diagnosis of any current ear or 
hearing disorder for which service connection might be 
established.  The veteran responded in March 2003 by filing a 
substantive appeal.  He reiterated prior arguments relevant 
to his in-service noise exposure but did not identify any 
additional evidence or information including that regarding 
evidence of a current diagnosis.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  This has been 
satisfied in this case with the pre-determination notice of 
September 2001, as well as the information provided in the 
statement of the case.  Notably, the veteran has also been 
given the opportunity throughout the appeal period to submit 
or identify additional evidence or to offer argument in 
support of his ear and hearing loss claim.  Thus, the duty to 
notify has been met in this case.

Similarly, the Board finds that VA has fulfilled its duty to 
assist the veteran under the VCAA and its implementing 
regulations.  The veteran's service records are in the claims 
file, as are identified post-service treatment records.  Here 
the Board notes that pursuant to the REMAND, herein below, VA 
will attempt to ascertain whether additional service records, 
specifically records of in-service hospitalization, for an 
ulcer, are available.  The Board emphasizes, however, that 
the veteran has not identified in-service hospital treatment 
for ear/hearing problems or argued that additional service 
records pertinent to his ear claim are available.  Moreover, 
even were such records to include note of ear/hearing 
complaints or evidence of diagnosed pathology, at discharge 
the veteran's ears and hearing were noted to be normal, 
without evidence of chronic disability, and, the decision 
herein is based on the absence of any competent evidence of a 
current disability, a necessary component of a successful 
service connection claim.  Records showing a past history of 
ear or hearing problems would not obviate the need for 
evidence of a current disability.  The veteran has 
specifically denied the availability of any further evidence 
and, as further discussed herein, has failed to identify or 
submit evidence of a current disability.  In that regard the 
Board continues to note that although the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to decide the claim, 
see 38 C.F.R. § 3.159(c)(4)(i), in this case, a current VA 
examination to determine whether the veteran has any ear 
disability, to include hearing loss, and whether such is 
etiologically related to service is not indicated because 
there is no competent evidence even suggesting current ear or 
hearing pathology.  As such, the claims file contains 
sufficient evidence upon which to adjudicate the veteran's 
claim of entitlement to service connection for an ear 
disorder, to include hearing loss.  

Given the above situation, the Board finds that in regard to 
the claim of entitlement to service connection for an ear 
disorder to include hearing loss, VA has done everything 
reasonably possible to notify and assist the veteran, and 
that the Board may proceed in the disposition thereof without 
prejudice resulting to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2003).  Service connection may be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



For the purposes of applying the laws administered by VA, 
impaired hearing will be considered disabling when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Service medical records show that in November 1962 the 
veteran was seen for complaints of headaches and "ear 
trouble."  He was scheduled for an ear examination at an 
Army Hospital with notation that the examination was for 
"possible hearing loss."  On examination in December 1962, 
an audiometric record revealed results no greater than 10 
decibels at all frequencies tested.  No diagnosis of any ear 
disorder or hearing impairment was noted.  The veteran was 
again examined and tested in March 1963.  A March 5, 1963, 
treatment record notes the veteran's complaints of occipital 
headaches, at which time the examiner noted there was no 
history of ear trouble.  The veteran's hearing was found to 
be normal, as were the tympanic membranes.  Transillumination 
revealed partial cloudiness of the frontal and ethmoidal 
sinuses.  Audiologic testing was also performed that day, 
and, as noted by the examiner, resulted in a determination 
that the veteran's hearing acuity was normal.  Specifically, 
the audiogram document shows "normal" or better hearing 
acuity for each and every frequency (250, 500, 1000, 2000, 
4000 and 8000 Hz) for both the right and left ears.  
Additional ear complaints or treatment therefor are not shown 
during service.  On examination at separation from service 
the veteran denied any ear trouble, to include running ears.  
On physical examination at that time, the veteran's ears were 
assessed to be normal.  On audiometer testing at separation 
from service, the veteran's right and left hearing were found 
to be normal or better, with notation of "-5" decibel 
thresholds for both ears in all frequencies tested; as 
converted, levels shown are less than 10 decibel threshold 
losses at all frequencies in each ear.  (VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association units to 
International Standard Organization units.  Neither 
abnormalities of the ears nor hearing impairment were noted 
at discharge.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 
Vet. App. 155 (1993).  

The private post-service medical evidence on record, which 
dates from December 1989 to the present, shows no complaint, 
treatment or diagnosis of any current ear disorder or loss in 
hearing acuity.  

The veteran asserts an entitlement to service connection for 
ear trouble.  As noted above, and despite requests to do so, 
he has not identified any current medical treatment or 
evaluation for any ear disorder or hearing loss.  
Specifically, he has neither identified nor submitted 
competent evidence of any currently diagnosed ear or hearing 
loss disability .  

The Board does recognize that, consistent with his own 
assertions, the veteran's military specialty included that of 
military policeman.  Even accepting the veteran's account of 
having been exposed to noise and having incurred acoustic 
trauma in service, however, the veteran is not shown to have 
the requisite medical expertise to establish that he had a 
chronic hearing loss disability or other ear disability 
during service or that he currently has a hearing loss 
disability or other ear disability that is related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  



In this case, despite an in-service complaint relevant to the 
ears, service records are negative for any abnormal ear 
pathology or diagnosed ear disability, to include hearing 
loss.  Moreover, there is no competent evidence showing that 
the veteran currently has any ear disability, to include 
hearing loss as defined under38 C.F.R. § 3.385.  It is well-
established VA law that in order for a claim for service 
connection to prevail there must be some competent evidence 
of a current disability shown to be related to service.  In 
this case there is not even evidence of current ear/hearing 
loss disability, requisite for the consideration of 
entitlement to service connection.  38 U.S.C.A. § 1110; 
Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
ear disorder, to include hearing loss, the doctrine is not 
for application and service connection is not warranted.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for an ear disorder, to include hearing 
loss, is denied.  


REMAND

Although the veteran was afforded proper notice of the VCAA 
in September 2001, compliance with VCAA's duty to assist 
provisions have not been satisfied with regard to the claims 
of entitlement to service connection for a stomach disorder 
and for a psychiatric disorder.  

The veteran asserts that his current stomach disorder, 
however diagnosed, is related to complaints and symptoms 
diagnosed as a duodenal ulcer in service.  The private 
medical evidence of record shows treatment from December 1989 
for complaints of heartburn and dyspepsia, with notation of a 
history of peptic ulcer disease.  Recent diagnoses include 
hiatal hernia with "associated" Barrett's esophagus, 
erosive esophagitis, gastritis and a history of kidney 
stones, diverticulosis and polyps.  In light of the in-
service and current evidence of stomach problems, as well as 
the veteran's report of continuing symptoms since service, a 
VA examination is needed to clarify the nature and etiology 
of claimed stomach disability.  Also, in May 2003 the veteran 
indicated that his 1962 in-service hospitalization for a 
duodenal ulcer had been at a military facility located in 
LaRockella, France where he was treated for two or three 
weeks.  These service medical records are not among those 
presently on file, and it is unclear whether additional 
records are available.  As such, an attempt should be made to 
obtain such from the appropriate source prior to the 
requested examination.  38 C.F.R. § 3.159(c)(2) (2003).  

The veteran also asserts that he had problems with anxiety 
and sleep impairment during service, documented in service 
records, and contends that such in-service manifestations are 
related to current problems.  The post-service medical 
evidence includes a diagnosis of sleep apnea.  Also, a 
November 18, 1998 private medical record shows complaints of 
irritability and anger, which the examiner felt warranted 
medication and/or psychiatric consultation.  Psychiatric 
treatment records are not, however, on file, and the Board is 
unable to ascertain whether the veteran in fact received the 
recommended medication or psychiatric consultation.  Any such 
records would be pertinent to the claim.  Thus, on remand the 
RO should again afford the veteran opportunity to identify 
all relevant medical evidence and assist him in obtaining 
such consistent with the VCAA and its implementing 
regulations.  Moreover, given the in-service findings and 
recent complaints, a VA psychiatric examination should be 
conducted to clarify the existence and etiology of any 
disability characterized by anxiety and/or sleep impairment.

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of VA and/or private care 
providers who have treated him for 
complaints relevant to anxiety, sleep 
difficulty, ulcers or other stomach 
complaints.  The RO should document 
efforts to obtain copies of any 
additional records identified by the 
veteran and not already of record.

2.  The RO should ascertain whether 
additional service medical records are 
available for any and all 
hospitalizations of the veteran in 1962, 
or relevant to any treatment of the 
veteran for duodenal ulcers from February 
1961 to December 1963, including records 
from any military hospital located near 
LaRockella, France.  Copies of the RO's 
written request and the official 
response(s) should be kept in the claims 
file.  

3.  When the above record development has 
been completed, the RO should schedule 
the veteran for a VA gastrointestinal 
examination.  The complete VA claims 
file, to include all additionally-
received evidence, must be provided to 
the examiner and consideration of such 
should be reflected in the examination 
report.  The examiner is requested to 
identify all existing gastrointestinal 
disorders, to include confirming or 
refuting whether the veteran has a 
duodenal ulcer, and then to provide an 
opinion as to the etiology of each 
identified disability.  Specifically, the 
examiner is requested to opine whether 
each currently diagnosed gastrointestinal 
disorder is more likely than not or less 
likely than not related to the veteran's 
active service period, to include any 
noted in-service symptomatology.  The 
rationale for all conclusions reached 
should be provided, with reference to the 
documented clinical history.  

4.  The RO should also schedule the 
veteran for a VA psychiatric examination.  
The complete VA claims file, to include 
all additionally-received evidence, must 
be provided to the examiner and 
consideration of such should be reflected 
in the examination report.  The examiner 
is requested to identify all existing 
psychiatric disorders, to include 
diagnoses to which the veteran's sleep 
impairment may be attributed, and then to 
provide an opinion as to the etiology of 
each, stating whether it is more likely 
than not or less likely than not that any 
currently diagnosed psychiatric and/or 
sleep disorder, is related to the 
veteran's period of active service.  In 
addressing these questions the examiner 
is requested to comment on the available 
clinical evidence, to include but not 
limited to, in-service notations relevant 
to anxiety and/or sleep problems, in-
service notations relevant to acute 
alcoholic hallucinosis, post-service 
diagnoses of sleep apnea, and, post-
service evidence of irritability and 
anger since the veteran's May 1998 heart 
surgery.  The rationale for all 
conclusions reached should be provided, 
with reference to the documented clinical 
history.  

5.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by the VCAA and its implementing 
regulations is completed, consistent with 
all governing legal authority.  

6.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
service connection for a stomach disorder 
and for a psychiatric disorder based on 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction he 
and his representative should be provided 
with a supplemental statement of the case 
and allowed an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



